Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendments dated 12/18/19 have been entered. Claims 4-8 and 12 have been amended. No claims have been cancelled or added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the fiber filler” in line 3.  There is insufficient antecedent basis for this limitation in the claim. In the instant case, “the fiber filler” is not previously defined, and it is therefore unclear if  “chopped glass fibers” and “the fiber filler” are referring to the same element. Additionally, “the fiber filler” is referenced in line 5 and appears to refer to a different “the fiber filler” than in line 3. For purposes of examination, “the fiber filler” of line 3 will be considered the same as the “chopped glass fibers” of line 2.
Claim 1 recites the limitation "the fiber filler” in line 5.  There is insufficient antecedent basis for this limitation in the claim. In the instant case, “the fiber filler” is not previously 
Claim 5 recites the limitation “said adhesive is applied on a bonding flange,” it is unclear what structural relationship the “bonding flange” has to the first or second cured layers. That is, is the “bonding flange” a part of one or both cured layers? Or is it a separate third element? For purposes of examination, a “bonding flange” will be any portion of one or both cured layers which possess the claimed adhesive.
Claim 12 contains the trademark/trade name TCA®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a sheet molding composition of a plastic containing glass fiber and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Guha et al. (US 2016/0152283) in view of Basu et al. (US 2009/0056868) and further in view of Epotech, Tech Tip 23.
Regarding claims 1, 3, 4, and 7-9, Guha teaches a vehicle component comprising a first cured layer of a molding composition with fiber filler, where the fiber filler is predominantly  chopped glass fibers (outer panel) (Guha para 7, 13, 15, 22) and a second cured layer of a molding composition with fiber filler, where the fiber filler is predominately chopped carbon fibers (inner/interior layer)  (Guha para 7, 13, 15, 22). As in the instant application (as-filed specification para 31), Guha defines ‘predominately’ as greater than 50% by weight of the fibers (Guha para 15), and would therefore also possess a majority by volume of the selected fiber filler material for each layer. Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03. Guha further teaches bonding the first cured layer to the second cured layer via an elastomeric adhesive, such as urethanes or epoxies, with an effective temperature range of -40 to 60°C (Guha para 21).
Guha does not discuss bond-line read-through; and does not teach the adhesive having a modulus of 600-800 MPa, an elongation of about 70%, and CLTE between 50 and 90 µm/m·°C across a temperature range of -30 to 0°C, and 255 µm/m·°C across a temperature range of 100-130°C.
Guha and Basu are related in the field of bonding fiber-reinforced polymeric panels for vehicles. Basu teaches an outer panel bonded to an inner panel by an epoxy or urethane adhesive with up to 5 vol% high aspect ratio filler particles so that the adhesive layer when compacted has uniform thickness, thereby reducing bond-line visibility (Basu para 7, 12, 23, 26)
Guha and Basu remain silent with respect to the adhesive having a modulus of 600-800 MPa, an elongation of about 70%, and CLTE between 50 and 90 µm/m·°C across a temperature range of -30 to 0°C, and 255 µm/m·°C across a temperature range of 100-130°C.
Guha, Basu and Epotek are related in the field of epoxies utilized as adhesives. Epotek teaches selecting an epoxy adhesive and cure cycle such that the Tg is between 60 and 110°C, noting that this Tg range yields an adhesive with increased modulus, and that the CLTE will generally increase as the adhesive is heated above its Tg (Epotek, whole document). It would be obvious to one of ordinary skill in the art to modify the adhesive of Guha in view of Basu to have a Tg between 60 and 110°C because this would provide an adhesive with improved modulus and an increase in CLTE as the adhesive is heated above the Tg. Additionally, Applicant’s as-filed specification at paragraph 24 states than an inventive adhesive has a Tg of above 94°C. As the epoxy resin taught by Guha and Basu in view of Epotek has an overlapping operative range, an overlapping Tg- range with the range taught by Applicant’s specification, and as Epotek teaches that the physical properties claimed, such as modulus and CLTE are directly correlated to the Tg, the epoxy adhesive of Guha and Basu in view of Epotek would be expected to have the same properties as claimed, such as a modulus of 600-800 MPa, an elongation of about 70%, and CLTE between 50 and 90 µm/m·°C across a temperature range of -30 to 0°C, and 255 µm/m·°C across a temperature range of 100-130°C. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best
Regarding claim 2, Guha in view of Basu in further view of Epotek teaches the vehicle component as above for claim 1. Guha further teaches that the second cured layer may be substantially devoid of glass fiber (Guha para 7). 
Regarding claim 5, Guha in view of Basu in further view of Epotek teaches the vehicle component as above for claim 1. Guha further teaches the adhesive is applied to a bonding flange with a width of 2.54-3.81 cm (Guha para 21). Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.
Regarding claim 6, Guha in view of Basu in further view of Epotek teaches the vehicle component as above for claim 1. Guha further teaches that either of the first or second layer may comprise a minority percentage of a natural fiber (Guha para 15).
Regarding claim 10, Guha in view of Basu in further view of Epotek teaches the vehicle component as above for claim 1. Guha further teaches that the outer/skin layer should be capable of holding a class A high-gloss surface (Guha para 13, 15).
Regarding claim 11, Guha in view of Basu in further view of Epotek teaches the vehicle component as above for claim 1. Guha further teaches that the inner layer thickness to outer layer thickness ratio is from 01-10:1 (Guha para 15).
Regarding claim 12, Guha in view of Basu in further view of Epotek teaches the vehicle component as above for claim 1. Guha further teaches that the molding composition is a molding compound of TCA® (Guha para 15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA B FIGG/Examiner, Art Unit 1781                                                                                                                                                                                                        6/9/21